Exhibit 10.(a)

Saul Centers, Inc.

2004 Stock Plan

(as adopted by the Board of Directors and approved by the shareholders on
April 23, 2004,

and amended by the Board of Directors and approved by the shareholders

on April 25, 2008 and May 10, 2013)

SECTION 1. PURPOSE.

The purpose of the Plan, as hereinafter set forth, is to enable the Company to
attract, retain and reward corporate officers, managerial and other significant
employees, directors, and non-employees who have an ongoing consultant or
advisor relationship with the Company, by offering such individuals an
opportunity to have a greater proprietary interest in and a closer identity with
the Company and its financial success.

SECTION 2. DEFINITIONS.

(a) Affiliate. An entity that qualifies as a Subsidiary Corporation with respect
to the Company, or a “parent corporation” with respect to the Company within the
meaning of Section 424(e) of the Code, whether such entity qualifies as a parent
corporation or a subsidiary corporation as of the initial adoption of the plan
or thereafter.

(b) Board. The Board of Directors of the Company.

(c) Code. The Internal Revenue Code of 1986, as amended from time to time.

(d) Committee. The Compensation Committee of the Board (or subcommittee thereof)
or such other committee (or subcommittee thereof) as shall be appointed by the
Board to administer the Plan pursuant to Section 3. The Committee shall consist
solely of two (2) or more directors who are (i) “non-employee directors” (within
the meaning of Rule 16b-3 under the Exchange Act) for purposes of exercising
administrative authority with respect to Options granted to Participants who are
subject to Section 16 of the Exchange Act; (ii) to the extent required by the
rules of the New York Stock Exchange or any national stock exchange or automated
quotation system on which the Common Stock is then listed or quoted,
“independent” within the meaning of such rules; and (iii) at such times as an
Option granted under the Plan by the Company is subject to Section 162(m) of the
Code (to the extent relief from the limitation of Section 162(m) of the Code is
sought with respect to Options and administration of the Options by a committee
of “outside directors” is required to receive such relief) “outside directors”
within the meaning of Section 162(m) of the Code.

(e) Common Stock. The common stock, $0.01 par value, of the Company or such
other class of shares or other securities as may be applicable pursuant to the
provisions of Section 8.

(f) Company. Saul Centers, Inc., a Maryland corporation, and any successor
thereto.

(g) Continuous Service. The Participant’s service with the Company or an
Affiliate, whether as an employee, director or consultant, is not interrupted or
terminated. A Participant’s Continuous Service shall not be deemed to have been
interrupted or terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate or a change in
the entity for which the Participant renders such service. The Participant’s
Continuous Service shall be deemed to have terminated either upon actual
termination or the entity for which the Participant performs service ceases to
be an Affiliate. The Committee shall determine whether Continuous Service shall
be considered interrupted in the case of a leave of absence approved by the
Company or an Affiliate, including sick leave, military leave or any other
personal leave.

(h) Disabled or Disability. Permanent and total disability, as defined in
Section 22(e)(3) of the Code. A Participant shall not be considered Disabled
unless the Committee determines that the Disability arose before such
Participant’s termination of employment or, in the case of a director or a
non-employee Participant, before the termination of the director, consulting or
advisor relationship between such Participant and the Company or an Affiliate.

(i) Exchange Act. The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder, as such law, rules and regulations may be amended
from time to time.

 

1



--------------------------------------------------------------------------------

(j) Fair Market Value. On any given date, the current fair market value of the
shares of Common Stock as determined as follows. (i) if the Common Stock is
traded on New York Stock Exchange, is listed on a national securities exchange
or is quoted on an automated quotation system, the closing price for the day of
determination as quoted on such market or exchange which is the primary market
or exchange for trading of the Common Stock or if no trading occurs on such
date, the last day on which trading occurred, or such other appropriate date as
determined by the Committee in its discretion, as reported in The Wall Street
Journal or such other source as the Committee deems reliable; (ii) if the Common
Stock is regularly quoted by a recognized securities dealer but selling prices
are not reported, its Fair Market Value shall be the mean between the high and
the low asked prices for the Common Stock for the day of determination; or
(iii) in the absence of an established market for the Common Stock, Fair Market
Value shall be determined by the Committee in good faith.

(k) Incentive Stock Option. An Option that is intended to qualify as an
“incentive stock option” under Section 422 of the Code.

(l) Nonqualified Stock Option. An Option that is not an Incentive Stock Option.

(m) Operating Partnership Units. The interest held by the Saul Organization in
the Saul Holdings Limited Partnership.

(n) Option. An option to purchase shares of Common Stock granted to a
Participant pursuant to Section 6.

(o) Participant. An employee of the Company (including any employee who is a
member of the Board) or an Affiliate, a director of the Company or an Affiliate,
or any non-employee consultant or advisor (provided, such consultant or advisor
is a natural person who provides bona fide services to the Company other than in
connection with the offer or sale of securities in a capital-raising transaction
or promotion or maintenance of a market for the Company’s securities) to the
Company (including non-employee members of the Board) or an Affiliate, whose
participation in the Plan is determined by the Committee to be in the best
interest of the Company.

(p) Plan. The Saul Centers, Inc. 2004 Stock Plan, as amended from time to time.

(q) Saul Organization. The B.F. Saul Company, the B.F. Saul Real Estate
Investment Trust and Chevy Chase Bank, F.S.B., as well as other affiliated
entities and any successor entities.

(r) Stock Award. An award of shares of Common Stock or phantom share units
described in Section 5(b) of the Plan.

(s) Subsidiary Corporation. An entity that qualifies as a “subsidiary
corporation” with respect to the Company within the meaning of Section 424(f) of
the Code.

SECTION 3. ADMINISTRATION.

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have the authority to approve individuals for participation;
to construe and interpret the Plan; to establish, amend or waive rules and
regulations for its administration; and to accelerate the exercisability of any
Option or the termination of any restriction under any Option or Stock Award.
Options and Stock Awards may be subject to such provisions as the Committee
shall deem advisable, and may be amended by the Committee from time to time;
provided that no such amendment may adversely affect the rights of the holder of
an Option or Stock Award without such holder’s consent.

(b) Powers of the Committee. The Committee may employ such legal counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent.

(c) Indemnification. No member of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Option or
Stock Award awarded under it. To the maximum extent permitted by applicable law,
each member of the Committee shall be indemnified and held harmless by the
Company against any cost or expense (including legal fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such member’s own fraud or bad faith. Such indemnification
shall be in addition to any rights of indemnification the members may have as
members of the Board or under the by-laws of the Company.

 

2



--------------------------------------------------------------------------------

(d) Fractional Shares. The Company shall not be required to issue fractional
shares pursuant to the Plan. The Committee may provide for elimination of
fractional shares or the settlement of such fraction shares in cash.

(e) No Repricing of Options. The Committee may not without the approval of the
stockholders of the Company lower the exercise price of an outstanding Option,
whether by amending the exercise price of the outstanding Option or through
cancellation of the outstanding Option and issuance of a replacement or
substitute Option; provided that stockholder approval shall not be required for
adjustments made in connection with an event described in Section 8 in order to
prevent enlargement, dilution or diminishment of rights.

SECTION 4. COMMON STOCK SUBJECT TO PLAN.

The aggregate shares of Common Stock that may be issued under the Plan shall not
exceed 2,200,000, subject to adjustment in accordance with Section 8. Common
Stock issued under the Plan may be shares of authorized and unissued Common
Stock or previously issued Common Stock reacquired by the Company.

In the event of a lapse, expiration, termination, forfeiture or cancellation of
any Option or Stock Award granted under the Plan without the issuance of shares,
the Common Stock subject to or reserved for such Option or Stock Award may be
used again for new grants of Options or Stock Awards hereunder; provided that in
no event may the number of shares of Common Stock issued hereunder exceed the
total number of shares reserved for issuance. Any shares of Common Stock
withheld or surrendered to pay withholding taxes pursuant to Section 11(e) or
withheld or surrendered in full or partial payment of the exercise price of an
Option pursuant to Section 6(e) shall be added to the aggregate shares of Common
Stock available for issuance.

Notwithstanding any other provision of the Plan, during any single calendar
year, no Participant shall be granted Options which permit such Participant to
purchase more than 100,000 shares of Common Stock, subject to adjustment in
accordance with Section 8. In no event shall the number of shares issued upon
the exercise of Incentive Stock Options exceed 2,000,000, subject to adjustment
in accordance with Section 8.

SECTION 5. ELIGIBILITY.

(a) Options. Options may be granted under the Plan to any Participants. The
Committee shall have absolute discretion to determine, within the limits of the
express provisions of the Plan, those Participants to whom and the time or times
at which Options shall be granted. The Committee shall also determine, within
the limits of the express provisions of the Plan, the number of shares to be
subject to each Option, the duration of each Option, the exercise price under
each Option, the time or times within which (during the term of the Option) all
or portions of each Option may become vested and exercisable, and whether an
Option shall be an Incentive Stock Option, a Nonqualified Stock Option or a
combination thereof. In making such determination, the Committee may take into
account the nature of the services rendered by the Participant, his or her
present and potential contributions to the Company’s success and such other
factors as the Committee in its discretion shall deem relevant.

Notwithstanding the foregoing, no Incentive Stock Option shall be granted to any
Participant who is not an employee of the Company or an Affiliate.

Options may be granted under this Plan from time to time in substitution for
stock options held by employees of other corporations who become employees of
the Company or a Subsidiary Corporation as a result of a merger or consolidation
of the employing corporation with the Company or a Subsidiary Corporation, the
acquisition by the Company or a Subsidiary Corporation of the employing
corporation, the acquisition by the Company or a Subsidiary Corporation of the
assets of the employing corporation, or the acquisition by the Company or a
Subsidiary Corporation of at least fifty percent (50%) of the issued and
outstanding stock of the employing corporation as the result of which it becomes
a Subsidiary Corporation of the Company. The terms and conditions of the
substitute options so granted may vary from the terms and conditions set forth
in this Plan to such extent as the Committee at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the stock
options in substitution for which they are granted, but with respect to stock
options which are Incentive Stock Options, no such variation shall be such as to
affect the status of any such substitute option as an “incentive stock option”
under Section 422 of the Code.

 

3



--------------------------------------------------------------------------------

(b) Stock Awards. Stock Awards may be granted under the Plan only to directors
of the Company. A Stock Award may be in the form of either (i) shares of Common
Stock, or (ii) phantom stock, each share of which is equivalent in value to a
share of Common Stock. The Committee shall have absolute discretion to determine
the terms and conditions of Stock Awards, including but not limited to, any
restrictions on the shares of Common Stock issued pursuant to a Stock Award and
the terms of any agreement evidencing a Stock Award. The Committee in its
discretion may establish a deferred compensation program under which fees
payable by the Company to directors may be deferred in the form of a Stock
Award.

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

Each Option granted under the Plan shall be evidenced by an agreement, in a form
approved by the Committee, which shall be subject to the following express terms
and conditions and to such other terms and conditions as the Committee may deem
appropriate:

(a) Option Period. Each Option agreement shall specify the period for which the
Option thereunder is granted, which shall not exceed ten (10) years from the
date of grant, and shall provide that the Option shall expire at the end of such
period.

(b) Exercise Price. The per share exercise price of each Option shall be
determined by the Committee at the time the Option is granted, and shall not be
less than the Fair Market Value of Common Stock on the date the Option is
granted.

(c) Vesting of Options. No part of any Option may be exercised until the
Participant shall have satisfied the vesting conditions (i.e., such as remaining
in the employ of or continuing services for the Company and/or an Affiliate for
a certain period of time), if any, as the Committee may specify in the
applicable Option agreement. Subject to the provisions of Section 6(d), any
Option may be exercised, to the extent exercisable by its terms, at such time or
times as may be determined by the Committee.

(d) Exercise. An Option, if exercisable, shall be exercised by completion,
execution and delivery of notice (written or electronic) to the Company of
exercise of the Option which states (i) the Participant’s intent to exercise the
Option, (ii) the number of shares of Common Stock with respect to which the
Option is being exercised, (iii) such other representations and agreements as
may be required by the Company and (iv) the method for satisfying any applicable
tax withholding as provided in Section 11(e). Such notice of exercise shall be
provided on such form or by such method as the Committee may designate, and
payment of the exercise price shall be made in accordance with Section 6(e).
Subject to the provisions of the Plan and the applicable Option agreement, an
Option may be exercised to the extent vested in whole at any time or in part
from time to time at such times and in compliance with such requirements as the
Committee shall determine. A partial exercise of an Option shall not affect the
right to exercise the Option from time to time in accordance with the Plan and
the applicable Option agreement with respect to the remaining shares subject to
the Option. An Option may not be exercised with respect to fractional shares of
Common Stock.

(e) Payment. The exercise price of an Option shall be paid in full at the time
of exercise (i) in cash, (ii) through the surrender of previously-acquired
shares of Common Stock having a Fair Market Value equal to the exercise price of
the Option provided that such previously-acquired shares have been held by the
Participant for at least six months, unless the Committee in its discretion
permits the use of shares held less than six months, (iii) through the
withholding by the Company (at the election of the Participant) of shares of
Common Stock having a Fair Market Value equal to the exercise price, provided
that the Participant attests in a manner acceptable to the Committee that he or
she holds previously-acquired shares equal in number to the number of shares
withheld by the Company and has held such previously-acquired shares for at
least six months, or (iv) if the Common Stock is traded on an established
securities market, the Committee may approve payment of the exercise price by a
broker-dealer or by the Participant with cash advanced by the broker-dealer if
the exercise notice is accompanied by the Participant’s written irrevocable
instructions to deliver the Common Stock acquired upon exercise of the Option to
the broker-dealer, or (v) by a combination of (i), (ii), (iii), and (iv), in the
discretion of the Committee.

(f) Other Rules Applicable to Incentive Stock Options. No Option that is
intended to be an Incentive Stock Option shall be invalid for failure to qualify
as an Incentive Stock Option.

 

4



--------------------------------------------------------------------------------

(i) Grant Period. Consistent with Section 9, an Incentive Stock Option must be
granted within ten years of the date this Plan, as amended, is adopted or the
date the Plan, as amended, is approved by the stockholders of the Company,
whichever is earlier.

(ii) Ten Percent Owner. If a Participant, on the date that an Incentive Stock
Option is granted, owns, directly or indirectly, within the meaning of
Section 424(d) of the Code, stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Affiliate that
qualifies as a “parent corporation” or “subsidiary corporation” under Sections
424(e) and 424(f) of the Code, then the exercise price per share shall in no
instance be less than one hundred ten percent (110%) of the Fair Market Value
per share of Common Stock at the time the Incentive Stock Option is granted, and
no Incentive Stock Option shall be exercisable by such Participant after the
expiration of five years from the date it is granted.

(iii) Value of Shares. The aggregate Fair Market Value (determined at the date
of grant) of the Incentive Stock Options exercisable for the first time by a
Participant during any calendar year shall not exceed $100,000 or any other
limit imposed by the Code.

(iv) Transfer of Incentive Stock Option Shares. Upon exercise of an Incentive
Stock Option, Participant agrees that he or she will notify the Company within
fifteen (15) days after the date of any disposition of Common Stock issued upon
exercise of such Option that occurs within two (2) years after the date of grant
of the Option or within one (1) year after such Common Stock is transferred upon
exercise of the Option. The Company may require that certificates evidencing
shares of Common Stock purchased upon exercise of an Incentive Stock Option be
endorsed with a legend in substantially the following form:

The shares evidenced by this certificate may not be sold or transferred prior to
                     in the absence of a written statement from Saul Centers,
Inc. to the effect that the Company is aware of the fact of such sale or
transfer.

The blank contained in such legend shall be filled in with the date that is the
later of (i) one (1) year and one (1) day after the date of exercise of such
Incentive Stock Option or (ii) two (2) years and one (1) day after the date of
grant of such Incentive Stock Option. Upon delivery to the Company, at its
principal executive office, of a written statement to the effect that such
shares have been sold or transferred prior to such date, the Company does hereby
agree to promptly deliver to the transfer agent for such shares a written
statement to the effect that the Company is aware of the fact of such sale or
transfer. The Company may also require the inclusion of any additional legend
which may be necessary or appropriate.

SECTION 7. TREATMENT OF OPTIONS UPON TERMINATION.

(a) Termination due to Disability or Death. Except as otherwise determined by
the Committee in its sole discretion and set forth in the relevant grant
agreement, upon termination of the Participant’s Continuous Service by reason of
Disability or death, such Participant’s Options shall become or remain fully
vested and shall be exercisable by such Participant (or, in the case of death,
by his or her estate) for not later than the earlier of one year after the
termination date or the expiration of the term of the Options.

(b) Termination Other than For Cause. Except as otherwise determined by the
Committee in its sole discretion and set forth in the relevant grant agreement,
upon termination of the Participant’s Continuous Service for any reason other
than for Cause (as defined in Section 7(c)), Disability or death, such
Participant’s Options (to the extent vested before such termination) may be
exercised by such Participant during the ninety-day period commencing on the
date of termination, but not later than the expiration of the term of the
Options. If a Participant dies during such ninety-day period, his or her estate
may exercise the Options (to the extent such Options were vested and exercisable
before death), but not later than the earlier of one year after the date of
death or the expiration of the term of the Options.

(c) Termination for Cause. Upon termination of a Participant’s Continuous
Service for Cause, the Participant’s right to exercise his or her Options shall
terminate immediately and without notice. For purposes of this provision, Cause
shall mean:

(i) The commission of an action against or in derogation of the interests of the
Company or an Affiliate which constitutes an act of fraud, dishonesty or moral
turpitude or which, if proven in a court of law, would constitute a violation of
a criminal code or similar law;

 

5



--------------------------------------------------------------------------------

(ii) A material breach of any material duty or obligation imposed upon the
Participant by the Company or an Affiliate;

(iii) Divulging the Company or an Affiliate’s confidential information; or

(iv) The performance of any similar action that the Committee, in its sole
discretion, may deem to be sufficiently injurious to the interests of the
Company or an Affiliate so as to constitute substantial cause for termination.

Notwithstanding the foregoing, if a Participant performs services for the
Company or an Affiliate pursuant to a written agreement and such agreement
defines “cause” for purposes of the Company or Affiliate’s right to terminate
such agreement for “cause,” then such definition of “cause” set forth in the
agreement shall apply for purposes of the Plan.

SECTION 8. ADJUSTMENT PROVISIONS.

In the event of a recapitalization, reclassification or combination of shares,
stock split, stock dividend, merger, sale of assets or similar event, the
Committee shall adjust equitably (a) the number and class of shares or other
securities that are reserved for issuance under the Plan, (b) the number and
class of shares or other securities that are subject to outstanding Options
and/or Stock Awards, and (c) the appropriate Fair Market Value and other price
determinations applicable to Options and/or Stock Awards. The Committee shall
make all determinations under this Section 8, and all such determinations shall
be conclusive and binding.

The existence of outstanding Options and/or Stock Awards shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issuance of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

SECTION 9. EFFECTIVE DATE AND TERM OF PLAN.

The Plan became effective on April 23, 2004, pursuant to its adoption by the
Board of Directors and approval by stockholders of the Company holding a
majority of the shares entitled to vote thereon. Unless previously terminated,
the Plan will terminate ten (10) years after the earlier of (i) the date the
Plan as herein amended is adopted by the Board, or (ii) the date the Plan as
herein amended is approved by the stockholders, except that Options and/or Stock
Awards that are granted under the Plan before its termination will continue to
be administered under the terms of the Plan until the Options terminate or are
exercised or the Stock Awards terminate or fully vest and are settled.

SECTION 10. CHANGE IN CONTROL.

(a) Effect of a Change in Control. Except as otherwise determined by the
Committee in its sole discretion, and set forth in the relevant grant agreement,
in the event of a Change in Control, all outstanding Options shall fully vest in
each Participant. The Committee, in its discretion, may also provide in any
Option agreement for adjustment of certain terms of such Option upon the
occurrence of a Change in Control.

(b) Definition of Change in Control. “Change in Control” shall mean the
occurrence of any of the following events:

(i) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of Common Stock (the
“Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (I) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (II)
any acquisition by the Company, B. Francis Saul II, members of the Company’s
management, or any combination thereof, (III) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company, (IV) any acquisition by any Person pursuant to
a transaction

 

6



--------------------------------------------------------------------------------

which complies with subsections 10(b)(iii)(A), (B) and (C) of the Plan, (V) any
acquisition by the Saul Organization as a result of a conversion by the Saul
Organization of all or any portion of its Operating Partnership Units to shares
of Common Stock, (VI) any acquisition by affiliates of the Saul Organization, or
(VII) any acquisition pursuant to a transaction described in Section 10(b)(v) of
the Plan.

(ii) A change in the composition of the Board such that the individuals who, as
of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 10, that any individual who becomes a member of the Board
subsequent to such effective date, whose election, or nomination for election,
by the Company’s shareholders was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this provision) shall be
considered as though such individual was a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board;

(iii) The approval by shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”); excluding, however, such a
Corporate Transaction pursuant to which (A) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and Outstanding Voting Securities immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be; (B) no Person (other than
the Company, any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or such
corporation resulting from such Corporate Transaction) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed with respect to the Company prior to the Corporate
Transaction, and (C) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction;

(iv) The approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

(v) Notwithstanding the preceding, a Change in Control will not result from a
transfer of the Outstanding Common Stock by a person who is the beneficial
owner, directly or indirectly, of 20% or more of the outstanding Common Stock of
the Company (a “Twenty Percent Owner”) to (I) a member of such Twenty Percent
Owner’s immediate family (within the meaning of Rule 16a-1(e) of the Exchange
Act) either during such Twenty Percent Owner’s lifetime or by will or the laws
of descent and distribution; (II) any trust to which the Twenty Percent Owner or
a member of his immediate family (within the meaning of Rule 16(a)-1(e) of the
Exchange Act) is the beneficiary; (III) any trust to which the Twenty Percent
Owner is the settlor with sole power to revoke; or (IV) any charitable trust,
foundation or corporation under Section 501(c)(3) of the Code which is funded by
the Twenty Percent Owner.

(vi) Notwithstanding the preceding, a Change in Control will not result from
(A) the pledge of the Operation Partnership Units held by the Saul Organization
or (B) the foreclosure on such Operating Partnership Units by a creditor of the
Saul Organization if the creditor does not convert the Operating Partnership
Units to shares of Common Stock of the Company.

 

7



--------------------------------------------------------------------------------

(c) Cancellation of Options upon Merger. If the Company is merged into or
consolidated with another corporation under circumstances where the Company is
not the surviving corporation, or if the Company is liquidated, or sells or
otherwise disposes of substantially all of its assets to another corporation
while unexercised Options remain outstanding under the Plan, unless provisions
are made in connection with such transaction for the continuance of the Plan
and/or the assumption or substitution of such Options with new options covering
the stock of the successor corporation, or parent or subsidiary thereof, with
the appropriate adjustments as to the number and kind of shares and prices, then
all outstanding Options shall be cancelled as of the effective date of any such
merger, consolidation or sale provided that (i) notice of such cancellation
shall be given to each Participant and (ii) each Participant shall have the
right to exercise such Option in full (without regard to vesting or other
limitations on exercise imposed on such Option) during the thirty day period
preceding the effective date of such merger, consolidation, liquidation, or sale
(the “Corporate Event”). Notwithstanding the foregoing, if no provisions are
made for the continuance, assumption or substitution of Options and if exercise
of any then-outstanding Options during the thirty day period preceding the
effective date of the Corporate Event would not be in conformity with all
applicable federal securities laws, the Participant will be paid a cash amount
equal to the difference between the Fair Market Value of the shares of Common
Stock subject to the Option as of the Corporate Event and the exercise price of
the Option, or if in the opinion of counsel to the Company the immediate
exercisability of such Options (or cash payment), when taken into consideration
with all other “parachute payments” within the meaning of Section 280G of the
Code, would result in an “excess parachute payment” as defined in such section
of the Code, such Option shall not become immediately exercisable and shall be
cancelled as of the effective date of the Corporate Event, except and to the
extent that the Committee in its discretion shall otherwise determine.

SECTION 11. GENERAL PROVISIONS.

(a) Employment. Nothing in the Plan or in any related instrument shall confer
upon any Participant any right to continue in the employ of the Company or an
Affiliate, to continue service as a director or consultant for the Company or an
Affiliate, or shall affect the right of the Company or an Affiliate to terminate
the employment or services of any Participant with or without cause.

(b) Legality of Issuance of Shares. No Option shall be exercisable, no Common
Stock shall be issued, no certificates for shares of Common Stock shall be
delivered, and no payment shall be made under the Plan except in compliance with
all applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges or quotation
systems on which the Company’s shares may be listed. The Company shall have the
right to rely on an opinion of its counsel as to such compliance. Any share
certificate issued pursuant to a Stock Award or the exercise of an Option may
bear such legends and statements as the Committee may deem advisable to assure
compliance with federal and state laws and regulations. No Option shall be
exercisable, no Common Stock shall be issued, no certificate for shares shall be
delivered, and no payment shall be made under the Plan until the Company has
obtained such consent or approval as the Committee may deem advisable from
regulatory bodies having jurisdiction over such matters. The Company may, but
shall in no event be obligated to, register any securities covered by this Plan
pursuant to the Securities Act of 1933, as amended.

(c) Ownership of Common Stock Allocated to Plan. No Participant (individually or
as a member of a group), and no beneficiary or other person claiming under or
through such Participant, shall have any right, title or interest in or to any
Common Stock allocated or reserved for purposes of the Plan or subject to any
Option, except as to shares of Common Stock, if any, as shall have been issued
to such Participant or beneficiary.

(d) Governing Law. The Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of Maryland.

(e) Withholding of Taxes. The Company or Affiliate shall withhold, or allow a
Participant to remit to the Company or Affiliate, any federal, state or local
taxes required by law to be withheld with respect to any event giving rise to
tax liability with respect to an Option or Stock Award. In order to satisfy all
or any portion of such tax liability, a Participant may elect (i) to surrender
Common Stock previously acquired by the Participant, (ii) to have the Company
withhold Common Stock that would otherwise have been issued to the Participant
pursuant to the exercise of an Option, provided that the number of shares of
such withheld or surrendered Common Stock shall not be greater than the amount
that is necessary to satisfy the minimum withholding obligation of the Company
that arises with respect to the Option, (iii) have funds withheld from payments
of wages, salary or other cash compensation due the Participant or (iv) pay the
Company or Affiliate in cash. Notwithstanding the preceding sentence, the
Committee may adopt a default rule with respect to the payment of taxes
described in this section, in which case the Participant shall have no election
right with respect to the form of the payment.

 

8



--------------------------------------------------------------------------------

(f) Transferability of Awards. Except as otherwise determined by the Committee
in its sole discretion, and set forth in the relevant grant agreement, Options
and Stock Awards shall be nonassignable and nontransferable by the Participant
other than by will or the laws of descent and distribution. During a
Participant’s lifetime, Options shall be exercisable only by the Participant or
the Participant’s agent, attorney-in-fact or guardian, or by a transferee
permitted by the relevant grant agreement. Incentive Stock Options shall be
nonassignable and nontransferable by the Participant other than by will or the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by the Participant or the Participant’s agent,
attorney-in-fact or guardian.

(g) Compliance with Securities Laws. The Committee may require that a
Participant, as a condition to exercise of an Option or the grant or settlement
of a Stock Award, execute and deliver to the Company a written statement, in
form satisfactory to the Committee, in which the Participant represents and
warrants that the shares are being acquired for such person’s own account, for
investment only and not with a view to the resale or distribution thereof. The
Participant shall, at the request of the Committee, be required to represent and
warrant in writing that any subsequent resale or distribution of shares of
Common Stock by the Participant shall be made only pursuant to either (i) a
registration statement on an appropriate form under the Securities Act of 1933,
which registration statement has become effective and is current with regard to
the shares being sold, or (ii) a specific exemption from the registration
requirements of the Securities Act of 1933, but in claiming such exemption the
Participant shall, before any offer of sale or sale of such shares, obtain a
prior favorable written opinion of counsel, in form and substance satisfactory
to counsel for the Company, as to the application of such exemption thereto.

(h) Clawback. Notwithstanding any other provisions in this Plan, any award
granted under the Plan which is subject to recovery under any law, government
regulation or stock exchange listing requirement will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

SECTION 12. AMENDMENT OR DISCONTINUANCE OF THE PLAN.

The Board may amend or terminate the Plan from time to time; provided, however,
that with respect to any amendment that (i) increases the aggregate number of
shares of Common Stock that may be issued under the Plan, (ii) changes the class
of employees eligible to receive Incentive Stock Options or (iii) stockholder
approval is required by the terms of any applicable law, regulation, or rule,
including, without limitation, any rule of the New York Stock Exchange, or any
national securities exchange or automated quotation system on which the Common
Stock is publicly traded or quoted, each such amendment shall be subject to the
approval of the stockholders of the Company within twelve (12) months of the
date such amendment is adopted by the Board. Except as specifically permitted by
a provision of the Plan, the applicable Option agreement or Stock Award
agreement, or as required to comply with applicable law, regulation or rule, no
amendment to the Plan or an Option or Stock Award agreement shall, without a
Participant’s consent, adversely affect any rights of such Participant under any
Option or Stock Award outstanding at the time such amendment is made; provided,
however, that an amendment that may cause an Incentive Stock Option to become a
Nonqualified Stock Option, and any amendment that is required to comply with the
rules applicable to Incentive Stock Options, shall not be treated as adversely
affecting the rights of the Participant.

 

9